Citation Nr: 1519580	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for headaches, to include as due to a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiance


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO inter alia, denied the matters on appeal.  In September 2009, the Veteran filed a notice of disagreement (NOD.  A statement of the case (SOC) was issued in May 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011, in which he requested a Board hearing .  

In February 2015, the Veteran and his fiance testified during a Board video-conference a hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claims file. 
	
This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system. 

The Board's decision denying service connection for bilateral hearing loss is set forth below.  The remaining claims on appeal are addressed in the remand issues of entitlement to service connection for residuals of a head injury and entitlement to service connection for headaches, to include as due to  a head injury, are addressed in the remand following the order; this matter is being remanded to the  agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes, as noted during the Board hearing, that the claims file has been carefully reviewed to determine whether the record reflects an appeal of the August 2009 denial of service connection for a neck injury.  However, the September 2009 NOD specifically listed the issues of service connection for tinnitus, bilateral hearing loss, a head injury and headaches, and the record reflects no other timely correspondence from the Veteran or his representative that can be construed as an NOD with respect to the neck injury issue.  Thus, this matter is not currently before the Board.  However, as the Veteran has indicated his desire to pursue a neck injury claim, a request to reopen the previously denied claim is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has alleged significant noise exposure in service, testing results indicate that the Veteran s has not shown to have hearing loss in either ear to an extent recognized as a disability for VA purposes at any point pertinent to the claim on appeal.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO), .  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran filed his original service connection application for hearing loss in February 2009.  In a March 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2009 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  Hence, the March 2009 letter - which meets the content of notice requirements described in Dingess/Hartman and Pelegrini - also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Service treatment records (STRs) are of record, though incomplete.  When STRs are lost or missing, through no fault of the Veteran, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  However, the AOJ attempted to obtain additional STRs, ultimately finding that further efforts to obtain additional STRs would be futile.  The Veteran was notified of the unavailability of his complete STRs on multiple occasions.  See, e.g., August 2014 letter.  As such, there is no basis for any further pursuit of the original versions of his STRs. 38 C.F.R. § 3.159(c)(2) and (3).  The Board also notes that, as the claim is being denied on the lack of a current disability, STRs currently have no bearing on the outcome of the appeal.  The Board is unaware of any additional available, relevant medical records necessary to decide the claim.

The record also reflects that VA has made reasonable efforts to afford the Veteran an adequate examination.  In this regard, he was afforded VA audiologist l examinations in July 2009 and November 2011.  The reports of these  examinations, which document the results audiometric show no current hearing loss disability, are adequate for purposes of adjudicating the Veteran's claim for service connection.  Notably, neither the Veteran nor his representative has  challenged the adequacy of these examinations.  Accordingly, the Board finds that  no further examination is necessary.

As for the Veteran's February 2015 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of  Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.  

Here, during the February 2015 hearing, the undersigned enumerated the issues on appeal-to include the claim herein decided.    Also, pertinent to this claim, information was solicited regarding the onset of the Veteran's hearing loss symptoms and the circumstances of his military service.  The undersigned also discussed the evidence of record demonstrating  that the Veteran did not have  hearing loss to an extent recognized as a disability for VA  purposes, which is  crucial to his claim.  Therefore, not only was this  issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless. Notably, nothing gave rise during the hearing (or at any other time) to suggest the possibility that there was any existing, relevant evidence outstanding that needed to be obtained or submitted.   

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran is seeking service connection for bilateral hearing loss, which he contends is due to in-service noise exposure from generators and other equipment while working as an air traffic controller.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as organic disease of the nervous system, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for organic disease of the nervous system even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA's Veterans Benefits Administration Adjudication Manual states that "sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit has  clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may only be granted for current disability.  When the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  See also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992 .The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or shortly prior to, or during the pendency of that claim. See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Here, available STRs are negative for any complaints relating to hearing loss, and include no audiometric or speech discrimination testing results..

That notwithstanding, given his allegations of significant in-service noise exposure, the Veteran was afforded a VA examination in July 2009 to determine if he has a current hearing disability that is related to his military service.  Audiometric testing then conductedrevealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
10
LEFT
15
15
25
15
15

Speech recognition was 100 percent bilaterally.  

In November 2011, the Veteran underwent another VA audiology examination.  Audiometric testing, pure tone thresholds, in decibels, were reported as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
10
LEFT
15
10
15
15
15

Speech recognition was, again, 100 percent bilaterally.  

Apart from the reports  these VA examinations, there is no other evidence documenting the results of audiometric and speech discrimination testing to assess the Veteran's hearing ability. 

As the Veteran's pure tone thresholds and speech recognition scores have not met even the minimum requirements of 38 C.F.R. § 3.385 , the above-cited evidence establishes that the Veteran does not have hearing loss disability in the either ear. 
The Board has considered the Veteran's sworn testimony that he currently has difficulty hearing and has had difficulty hearing since service. However, the fundamental determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of a hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.   In other words, the Board is bound by the testing results, and has no discretion in this regard. 

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). While the Veteran himself may be asserting that he has a bilateral hearing loss disability, the Board points out that he simply does not have the appropriate training and expertise to provide, on the basis of his own lay assertions, the testing results needed to establish current hearing disability within the meaning of 38 C.F.R. § 3.385 . See 38 C.F.R. § 3.159(a) (defining "competent medical evidence" as is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). Hence, his assertions in this regard have no probative value. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1131 ; see also 38 C.F.R. § 3.310 . Thus, where, as here, competent, probative evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer , 3 Vet. App. at 225 . As such, the claim for service connection for bilateral hearing loss must be denied, because the first essential criterion for service connection-evidence of a current disability upon which to predicate a grant of service connection-has -has not been met. 

Significantly, the Veteran's bilateral hearing acuity did not exceed 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000, nor did it exceed 26 decibels for at least three of these frequencies at any time prior or during the pendency of the claim.  Furthermore, at no time were speech recognition scores less than 94 percent in either ear.  Therefore, the Veteran does not have a current bilateral hearing loss disability for VA purposes prior to, or during, the pendency of his claim.  38 C.F.R. § 3.385.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the  remaining claims for service connection for residuals of a head injury and for headaches, to include as due to head injury.

The Veteran is seeking service connection for residuals of a head injury, as well as  for headaches, which he  alleges are related to his head injury.  He has asserted that a duffel bag, weighing approximately 40-45 pounds, fell on his head during service, and that his helmet, which was in the bag, lacerated his head, resulting in a mild concussion and five stitches.  As a result of this injury, he claims that he experiences memory loss and headaches, accompanied by difficulty concentrating.

The Board notes that, while the Veteran has that stated his in-service injury was documented in STRs, his complete STRs are unavailable and those of record are silent for any head-injury related complaints.  Of record is a May 2012 note from the Veteran's private physician stating that the Veteran has a history of chronic headaches dating  back to the in-service duffle-bag injury in 1978 and that his headaches are more likely than not related to that injury.

As the private physician did not provide a rationale for his conclusion, such opinion is inadequate to resolve the claims for service connection, on the merits.  However, given that opinion and the other evidence of record.,  the Board finds that an examination to obtain further medical opinion, based on full consideration of the record, and supported by clearly-stated rationale, is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the service connection claims.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding records, to include records .  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for residuals of a head injury and for headaches, to include as due to  head injury.

Accordingly, these matters are  hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran since his discharge from service.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA neurological examination by an appropriate physician 

The entire claims file, to include complete copy of the REMAND, must be made available to the physician  designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.
All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  

The examiner should clearly indicate whether the Veteran has a chronic headache disability, to include as a residual of head injury.

The examiner should also identify all current residuals of a head injury, to include chronic headaches. 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service, to include as a residual of claimed in-service head injury.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical evidence (to include the May 2012 private opinion), as well as all lay assertions (to include competent assertions as to onset and continuity of symptoms). 

All examination and testing results (if any), along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent  to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal.

8.  If any  benefit sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


